DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This is in response to communication filed on 10/14/20 in which claims 1-11 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,701,184. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same invent of processing data stream of a photograph image.


U.S. Patent No. 10/701184
16/300238
An information processing apparatus, comprising: 
a communication portion configured to establish a communication with an image 
a lacked information 
producing portion configured to produce lacked information in which data lacked 
as a result of the communication is associated with a position on the photographed image;  an image analyzing portion configured to differentiate a portion in which the data is lacked from other portions by referring to the 
lacked information, thereby carrying out an analysis of the photographed image;  
and an output data producing portion configured to produce output data based on 
a result of the analysis and output the output data, wherein the lacked information producing portion 





includes information exhibiting a ratio at which the data is lacked in every block obtained by dividing an image into a predetermined area or by dividing image data into a predetermined data size.
unit configured to establish a communication with an image pickup device and acquire data associated with a photographed image; 






a retransmission request producing portion unit configured to issue a retransmission request to the image pickup device within a set allowable time for a portion unit which is not acquired of the data associated with the photographed image; an image analyzing portion unit configured to analyze the photographed image by using the acquired data; an output data producing portion unit configured to produce output data based on a result of the analysis, and output the output data; and a processing condition adjusting portion unit configured to adjust a set value of the allowable time based on the result of the analysis.


	It would have been obvious to one with ordinary skill in the art to discard “includes information exhibiting a ratio at which the data is lacked in every block obtained by dividing an .


Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“Communication unit”, “reproduction request production unit”, “unit”, “image analyzing unit”, “output data producing unit”, “processing condition adjusting unit” in claim 1.
“Communication unit”, “retransmission request producing unit”, “unit”, “image analyzing unit”, “output data producing unit” in claim 5.
“Communication unit”, “retransmission request producing unit”, “unit”, “image analyzing unit”, “output data producing unit” in claim 7.
“Data acquiring unit”, “communication unit”, “retransmission control unit”, “unit”, “processing condition adjusting unit” in claim 10.
“Data acquiring unit”, “communication unit”, “retransmission control unit”, “unit”, “processing condition adjusting unit” in claim 11.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not reasonably convey those claim limitations:
“Communication unit”, “reproduction request production unit”, “unit”, “image analyzing unit”, “output data producing unit”, “processing condition adjusting unit” in claim 1.
“Communication unit”, “retransmission request producing unit”, “unit”, “image analyzing unit”, “output data producing unit” in claim 5.
“Communication unit”, “retransmission request producing unit”, “unit”, “image analyzing unit”, “output data producing unit” in claim 7.
“Data acquiring unit”, “communication unit”, “retransmission control unit”, “unit”, “processing condition adjusting unit” in claim 10.
“Data acquiring unit”, “communication unit”, “retransmission control unit”, “unit”, “processing condition adjusting unit” in claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations 
 “Communication unit”, “reproduction request production unit”, “unit”, “image analyzing unit”, “output data producing unit”, “processing condition adjusting unit” in claim 1.
“Communication unit”, “retransmission request producing unit”, “unit”, “image analyzing unit”, “output data producing unit” in claim 5.
“Communication unit”, “retransmission request producing unit”, “unit”, “image analyzing unit”, “output data producing unit” in claim 7.
“Data acquiring unit”, “communication unit”, “retransmission control unit”, “unit”, “processing condition adjusting unit” in claim 10.
“Data acquiring unit”, “communication unit”, “retransmission control unit”, “unit”, “processing condition adjusting unit” in claim 11.” 
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2016/0142330 to yang.

requesting the video transmitter 104 to retransmit the lost or missing RTP packets); an image analyzing unit configured to analyze the photographed image by using the acquired data (See paragraph [0034-0035]); an output data producing unit configured to produce output data based on a result of the analysis, and output the output data; and a processing condition adjusting unit configured to adjust a set value of the allowable time based on the result of the analysis (See paragraph [0037]).  
b. 	As per claim 2, Yang teaches the claimed invention as described above.  Furthermore, Yang teaches wherein when the result of the analysis fulfills a predetermined condition exhibiting that necessary accuracy is obtained, the processing condition adjusting unit adjusts the set value so as to shorten the allowable time (See paragraph [0045], the PLI message transmitter 202.2b is operative to adjust a time interval for transmitting such PLI messages based at least on the possible availability of extra bandwidth in excess of the current available bandwidth from the video receiver 102 to the video transmitter 104, and/or the round trip delay between the video receiver 102 and the video transmitter 104).


d.	As per claim 5, Yang teaches an information processing apparatus, comprising:  US_143906221v12a communication unit configured to establish a communication with an image pickup device and acquire data associated with a photographed image (See paragraph [0025]); a retransmission request producing unit configured to issue a retransmission request to the image pickup device within a set allowable time for a unit which is not acquired of the data associated with the photographed image ( See paragraph [0031, 0033 and 0039], requesting the video transmitter 104 to retransmit the lost or missing RTP packets); a processing condition adjusting unit configured to switch an algorithm for analysis of the photographed image in response to a set value of the allowable time  (See paragraph [0034-0035]); an image analyzing unit configured to carry out the analysis of the photographed image in accordance with the algorithm by using the acquired data (See paragraph [0034-0035]); and an output data producing unit configured to produce output data based on a result of the analysis, and output the output data (See paragraph [0037]).  

6. 	As per claim 6, Yang teaches the claimed invention as described above.  Furthermore, Yang teaches wherein the retransmission request producing unit transmits information pertaining 

e. 	As per claim 7, Yang teaches an information processing system, comprising: an image pickup device (See paragraph [0038]); and an information processing apparatus configured to establish a communication with the image pickup device (See paragraph [0038]), and execute information processing using a photographed image (See paragraph [0038]); the information processing apparatus including a communication unit configured to acquire data associated with the photographed image, and transmit the acquired data to the information processing apparatus (See paragraph [0040]), a retransmission request producing unit configured to issue a retransmission request to the image pickup device within a set allowable time for a unit which is not acquired of the data associated with the photographed image (See paragraph [0031, 0033 and 0039]), an image analyzing  unit configured to analyze the photographed image by using the acquired data, an output data producing unit configured to produce output data based on a result of the analysis (See paragraph [0034-0035]), and output the output data, and  US_143906221v13a processing condition adjusting unit configured to adjust a set value of the allowable time based on the result of the analysis (See paragraph [0045], the PLI message transmitter 202.2b is operative to adjust a time interval for transmitting such PLI messages based at least on the possible availability of extra bandwidth in excess of the current available bandwidth from the video receiver 102 to the video transmitter 104, and/or the round trip delay between the video receiver 102 and the video transmitter 104); the image pickup device including a communication unit configured to acquire data associated with a photographed image, and transmit the acquired data to the information 
f. 	As per claim 10, Yang teaches an image pickup device, comprising: a data acquiring unit configured to acquire data associated with a photographed image (See paragraph [0038-0039]); a communication unit configured to establish a communication with an information processing apparatus, and transmit the data associated with the photographed image (See paragraph [0038-0039]); a retransmission control unit configured to control retransmission of data in response to a retransmission request, for a unit which is not acquired of the data associated with the photographed image, issued within a set allowable time by the information processing apparatus (See paragraph [0031 and 0043], to request the retransmission of the eventual missing video packet(s) from the video transmitter 104); and  US_143906221v14a processing condition adjusting unit configured to acquire a set value of the allowable time adjusted in the information processing apparatus, and change a form of data processing of the photographed image based on the set value (See paragraph [0034-0035 and 0037]).  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0142330 to yang in view of U.S. Publication No. 2011/0164147 to Takahashi et al.

a. 	As per claim 4, Yang teaches the claimed invention as described above.  However, Yang fails to explicitly teach wherein the processing condition adjusting unit sets the allowable time when the accuracy of the analysis of a predetermined area in a photographed image plane becomes a predetermined value as the set value after the adjustment, wherein the predetermined area is less than a total area of the photographed image plane.  
	Takahashi et al teaches wherein the processing condition adjusting unit sets the allowable time when the accuracy of the analysis of a predetermined area in a photographed image plane becomes a predetermined value as the set value after the adjustment, wherein the predetermined area is less than a total area of the photographed image plane  (See paragraph [0098]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Takahashi et al in order to expedite the transfer of the photographed image plane.


10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0142330 to yang in view of U.S. Publication No. 2005/0248776 to Ogino.
a. 	As per claim 8, Yang teaches the claimed invention as described above.  However, Yang fails to teach wherein the processing condition adjusting unit changes a compression ratio at the time of transmission of the data associated with the photographed image based on the set value of the allowable time.

It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ogino in the claimed invention of Yang in order to provide constant timing for transmission.  

b. 	As per claim 9, Yang teaches the claimed invention as described above.  However, Yang fails to teach wherein the processing condition adjusting unit changes resolution of a transmission object of image data of a plurality of pieces of resolution representing a photographed image based on the set value of the allowable time.  
	Ogino teaches wherein the processing condition adjusting unit changes resolution of a transmission object of image data of a plurality of pieces of resolution representing a photographed image based on the set value of the allowable time (See paragraph [0035]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Ogino in the claimed invention of Yang in order to provide constant timing for transmission.

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0184475 to Tantos et al in view of U.S. Publication No. 2016/0142330 to Yang.
unit configured to acquire data associated with a photographed image (See paragraph [0047-0048]), a communication unit configured to establish a communication with an information processing apparatus, and transmit the data associated with the photographed image (See paragraph [0036]), and ; and a display for acquiring data associated with a display image produced based on a photographed image from the information processing apparatus, and displaying the data associated with the display image (See paragraph [0045-0046])   However, Tantos et al fails to explicitly teach a retransmission control unit configured to control retransmission of data in response to a retransmission request, for a unit which is not acquired of the data associated with the photographed image, issued within a set allowable time by the information processing apparatus, and a processing condition adjusting unit configured to acquire a set value of the allowable time adjusted in the information processing apparatus, and change a form of data processing of the photographed image based on the set value.
	Yang teaches a retransmission control unit configured to control retransmission of data in response to a retransmission request, for a unit which is not acquired of the data associated with the photographed image, issued within a set allowable time by the information processing apparatus (See paragraph [0031 and 0043], to request the retransmission of the eventual missing video packet(s) from the video transmitter 104), and a processing condition adjusting unit configured to acquire a set value of the allowable time adjusted in the information processing 
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Yang in the claimed invention of Tantos et al in order to provide loss feedback information to a video transmitter. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444